
[logo1.jpg]



 
 
Retainer & Fee Agreement
 
 
 
 
 
This Agreement, dated May 18, 2011 between Royal Quantum Group, Inc. (OTC:
RYQG), whose address is:  Suite #145, 251 Midpark Blvd, SE, Calgary, ALB T2X
1S3, Canada   (hereinafter referred to as the “Company”); and Knightsbridge Law
Co Ltd, headquartered in Bangkok, Thailand, whose address is: Suite 6, 5th
Floor, M. Thai Tower, 87 Wireless Rd, Phatumwan Bangkok 10330 (Hereinafter
referred to as the “Consultant”).
 
 
1. Appointment.
 
 
The Company hereby authorizes Consultant, on a non-exclusive basis, to perform
consulting services, identify investors, underwriters, joint venturers, mergers,
lenders and/or guarantors (collectively "Investors") interested in providing
Financing (as defined below) for the Company on terms acceptable to the Company.
 
 
It is agreed that the Consultant shall have no continuing role or part of the
negotiations or relationship between any Investors that the Consultant
identifies to the Company and that Consultant is not now, nor shall it ever be,
an agent of the Company. Consultant specifically warrants and represents that he
shall not represent himself as an agent of the Company and agrees to indemnify
the Company for any liability, fees (including attorney’s fees), costs or
expenses, or settlements which the Company incurs as a result of any
representation to third-parties by the Consultant.
 
 
It is understood that Consultant is acting as a Consultant only, is not a
licensed securities or real estate broker or dealer, and shall have no authority
to enter into any commitments on the Company's behalf, or to negotiate the terms
of Financing, or to hold any funds or securities in connection with Financing or
to perform any act which would require Consultant to become licensed as a
securities or real estate broker or dealer.
 
 
The Company may accept or reject, in its sole and absolute discretion, any
Financing, investor, underwriter, joint venturer, merger, lender and/or
guarantor proposed or introduced or identified to the Company by Consultant.
 
 
2. Compensation.
 
 
“Financing”, as used herein, shall mean all amounts furnished to or for the use
of the Company with Investors directed or introduced by, or through the efforts
of, Consultant after the date of this Agreement, whether by investment in equity
or debt securities of the Company, loans, loan commitments, guarantees of
indebtedness, leasing, sale and leaseback, joint ventures, product/service
sales, mergers, acquisitions, or licensing.
 
 
3. Fees.
 
 
1.  
The Company will issue to the Consultant as an upfront, one-time fee for the
above services a total of 4.9 % of the issued Company stock as of May 9, 2011
specifically 2,458,934 Shares. The shares will be issued in accordance with the
United States Securities and Exchange Regulations Rule 144 and will be issued
with any applicable restrictive legend.

 
 
2.  
If Financing is consummated by any Investor directed or introduced by Consultant
to the Company or through the efforts of Consultant within the terms of this
Agreement or any date after the terms of this agreement, then Consultant shall
be entitled to a cash payment of 18 % of any funds raised.

 



Suite 6 , 5th Floor M. Thai Tower, All Seasons Place, 87 Wireless Road.
Phatumwan, Bangkok 10330
www.knightsbridgelaw.com


 
Exhibit 10.1 - Page - 1

--------------------------------------------------------------------------------

 


 
[logo1.jpg]
 
 
4. Termination.
 
 
This Agreement may be terminated upon 30 days written notice by either party by
written notice to the other, but such termination shall not affect the
obligation of the Company to pay the Consultant's fee detailed in section 3 for
any amount of Financing accepted for a period of two years from the date herein,
with any investor directed or introduced by Consultant to the Company or through
the efforts of Consultant prior to such termination.
 
 
5. Non-Circumvention/Confidentiality.
 
 
The Company hereby irrevocably agrees not to circumvent, avoid, bypass, or
prevent, directly or indirectly, the intent of this Agreement. The Company
agrees not to accept any business opportunity from any third party to whom
Consultant introduces to the Company without the consent of Consultant, unless
for each business opportunity accepted by the Company from a third party
introduced by the Consultant, the Company and Consultant mutually agree on a
compensation structure for Consultant.
 
 
During the Term, the Company may supply to Consultant certain nonpublic or
proprietary information concerning the Company. Consultant agrees that any such
information provided by Company pursuant to this Agreement will be used solely
as provided by the terms and conditions of this Agreement or any subsequent
agreement entered between the Company and Consultant. Further, in connection
with this Agreement it is contemplated that the Company may supply to Consultant
certain confidential and proprietary information that is intended solely for the
information and assistance of Consultant in the performance of its obligations
under this Agreement and not to be otherwise disclosed ("Confidential
Information"). Consultant agrees to treat all Confidential Information as
confidential and not to use, circulate, quote or otherwise disclose, or refer to
the Confidential Information without the prior written consent of the Company,
such consent not to be unreasonably withheld. The foregoing shall not apply to
any Confidential Information which becomes publicly available other than as a
result of the breach of Consultant's undertakings hereunder, or that Consultant
is required to disclose by judicial or administrative process in connection with
any action, suit, proceeding or claim; provided, however, that Consultant first
provides the Company sufficient time in which to seek a protective order or
other such relief prior to dissemination.
 
 
6. Indemnification.
 
 
The Company agrees to indemnify and hold harmless the Consultant against any
losses, claims, damages, liabilities and/or expenses (including any legal or
other expenses reasonably incurred in investigating or defending any action or
claim in respect thereof) to which the Consultant may become subject to, because
of the actions of the  Company or its agents. Likewise, the Consultant agrees to
indemnify and hold harmless the Company against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which the Company may become subject to, because of the actions of the
Consultant or its agents. The Consultant is willing and capable of providing
services on a “Best Efforts” basis. Payment by the Company to the Consultant is
irrevocable and irreversible.
 
 
7. Complete Understanding.
 
 
This Agreement and the Purchase Agreement constitute the entire agreement and
understanding between the parties and supersedes all prior agreements and
understanding, both written and oral, between the parties hereto with respect to
the subject matter.
 
 



Suite 6 , 5th Floor M. Thai Tower, All Seasons Place, 87 Wireless Road.
Phatumwan, Bangkok 10330
www.knightsbridgelaw.com
 
 

 
Exhibit 10.1 - Page - 2

--------------------------------------------------------------------------------

 


[logo1.jpg]
 


 
 
8. Successors and Assigns.
 
 
The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.
Neither Consultant nor Company may assign their rights or delegate their
obligations under this Agreement without the prior written consent of the other.
 
 
9. Modification and Waiver.
 
 
None of the terms or conditions of this Agreement may be waived except in
writing by the party which is entitled to the benefits thereof. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by Consultant and Company. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
 
10. Invalid Provisions.
 
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality, invalidity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions or of the same
provision as applied to any other fact or circumstance and such illegal,
unenforceable or invalid provision shall be modified to the minimum extent
necessary to make such provision legal, valid or enforceable, as the case may
be.
 
 
11. Entire Agreement.
 
 
This Agreement constitutes the entire agreement and understanding of the parties
hereto with respect to the subject matter of this Agreement and supercedes all
prior understandings and agreements, whether written or oral, among the parties
with respect to such subject matter.
 
 
If the foregoing correctly sets forth our Agreement, please sign and return the
enclosed copy of this letter. The undersigned parties hereto have caused this
Agreement to be duly executed by their authorized representatives and intend to
be legally bound.
 
 
12. Counterparts.
 
 
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes to be an original but all of which shall constitute one and the
same agreement. 
 
 
IN WITNESS WHEREOF, the company and the Consultant have caused this Agreement to
be signed by their duly authorized representatives as of the day and year first
above written.
 
 
Consultant: Knightsbridge Law Co,
LTD.                                                                                                Company:  Royal
Quantum Group, Inc.
 
 
 By:__/s/ Shayne
Heffernan____________                                                                                                By:
_/s/ Ron Ruskowsky_______________
 
 
Name:  Shayne
Heffernan____________                                                                                                Name:  Ron
Ruskowsky_______________
 
 
Title:  CEO________________________                                                                                                Title:  President_____________________
 
 
 



Suite 6 , 5th Floor M. Thai Tower, All Seasons Place, 87 Wireless Road.
Phatumwan, Bangkok 10330
www.knightsbridgelaw.com

 
 
Exhibit 10.1 - Page - 3

--------------------------------------------------------------------------------

 
